 1    LAW OFFICE OF DALE K. GALIPO                  LONGYEAR, O’DEA & LAVRA, LLP
      DALE K. GALIPO, SBN 144074                    VAN LONGYEAR, CSB No. 84189
 2    MELANIE T. PARTOW, SBN 254843                 3620 American River Drive, Suite 230
 3    21800 Burbank Blvd., Suite 310                Sacramento, CA 95864
      Woodland Hills, CA 91367                      Phone: (916) 974-8500
 4    Telephone: (818) 347-3333                     Facsimile: (916) 974-8510
      Facsimile: (818) 347-4118
 5
      LAW OFFICE OF STEWART KATZ                    HORVITZ & LEVY LLP
 6    STEWART KATZ, SBN 127425                      DANIEL J. GONZALEZ, CSB 73623
      555 University Avenue, Suite 270              3601 West Olive Avenue, 8th Floor
 7    Sacramento, California 95825                  Burbank, California 91505-4681
 8    Telephone: (916) 444-5678                     (818) 995-0800 • FAX: (844) 497-6592

 9    MOSELEY COLLINS LAW                           Attorneys for Defendants
      A Professional Law Corporation
10    MOSELEY C. COLLINS, III, SBN 92460
11    1180 Iron Point Rd., Suite 180
      Folsom, CA 95630
12    Telephone: (916) 444-4444
13    Attorneys for Plaintiffs
14
                                 UNITED STATES DISTRICT COURT
15                           EASTERN DISTRICT OF CALIFORNIA
16
17         Estate of JOHNATHAN ROSE, deceased, by           NO. 2:13-CV-01339-TLN-EFB
           and through his parents THEODORE
18         MILTON ROSE and KAREN ROSE, as
           successors in interest; THEODORE MILTON          STIPULATION AND ORDER
19                                                          EXTENDING THE DEADLINE TO
           ROSE, Individually; and KAREN ROSE,
                                                            FILE A MOTION FOR
20         individually.                                    ATTORNEY FEES
21                      Plaintiffs,
22               vs.
23
           COUNTY OF SACRAMENTO and
24         Sacramento County Sheriff’s Department
           Deputy DAVID McENTIRE (Badge #1356),
25
                       Defendants.
26
           _________________________________
27   ///
28


     STIPULATION AND ORDER EXTENDING THE DEADLINE TO FILE
     A MOTION FOR ATTORNEY FEES                                                            1
 1          This Stipulation and Proposed Order is to supersede the Stipulation and Order that is
 2   Docket No. 198 regarding the date by which a motion for attorney fees must be filed.
 3          Plaintiffs, Estate of Johnathan Rose, by and through his parents Theodore Milton
 4   Rose and Karen Rose, as successors in interest, Theodore Milton Rose, individually, and
 5   Karen Rose, individually, are represented by Stewart Katz of the Law Office of Stewart
 6   Katz, Moseley C. Collins, III of the Law Office of Moseley C. Collins, III and Dale K.
 7   Galipo of the Law Office of Dale K. Galipo. Defendants County of Sacramento and David
 8   McEntire (“Defendants”) are represented by Van Longyear of Longyear, O’Dea & Lavra,
 9   LLP and Daniel J. Gonzalez of Horvitz & Levy LLP.
10          The parties stipulate that any motion for attorney fees shall be filed on or before
11   December 3, 2018.
12          The purpose of this stipulation is to facilitate the finalization of the agreement
13   which has been reached between the parties and which resolves all remaining issues in
14   this case, including the attorney fees to be paid.
15
     Dated: October 23, 2018               LAW OFICE OF STEWART KATZ
16
17                                         /s/ Stewart Katz
                                           STEWART KATZ
18                                         Attorney for Plaintiffs
19
     Dated: October 24, 2018               LONGYEAR, O’DEA & LAVRA, LLP
20
                                           /s/ Van Longyear
21
                                           VAN LONGYEAR
22                                         Attorneys for Defendants

23   ///

24   ///

25   ///

26   ///

27
28


     STIPULATION AND ORDER EXTENDING THE DEADLINE TO FILE
     A MOTION FOR ATTORNEY FEES                                                                   2
 1                                    ORDER
 2         IT IS SO ORDERED.
 3
 4
 5   Dated: October 24, 2018
 6
 7
 8
                                               Troy L. Nunley
 9                                             United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND ORDER EXTENDING THE DEADLINE TO FILE
     A MOTION FOR ATTORNEY FEES                                               3
